Citation Nr: 0908487	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-30 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
claimed right knee disorder.

The August 2005 rating decision also denied the Veteran's 
left eye macula degeneration service connection claim; 
however, this claim was granted in the Board's May 2008 
decision.  Therefore, only the Veteran's right knee service 
connection claim is before the Board for its consideration.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a November 2007 Travel Board hearing.  A 
transcript of that hearing testimony has been made and added 
to the record. 

This matter was remanded to the RO by the Board in May 2008 
for further development and readjudication.  Such actions 
have been completed, and the case was returned to the Board. 


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this claim has been completed.

2.  The Veteran does not have a current right knee 
disability.




CONCLUSION OF LAW

The criteria for service connection for a right knee 
condition have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with preadjudication VCAA 
notification in a June 2005 letter.  This letter told the 
Veteran what evidence was needed to substantiate his claim 
for service connection for a right knee condition, among 
other claims.  The Veteran was also informed that VA would 
obtain service records, VA treatment records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  Finally, the letter notified the 
Veteran that he should submit any treatment records relevant 
to his claim, and invited him to send information relevant to 
his claim.  The Board finds that this letter met the VCAA 
duty to notify.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
November 2007 and July 2008 letters.  VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  See Pelegrini.  As the Veteran's claim was readjudicated 
in an August 2008 statement of the case, this timing 
deficiency was cured.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  In the present appeal, because the service 
connection claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has met 
the duty to assist the Veteran in the development of his 
claim.  The Veteran's service treatment records have been 
obtained.  He has been afforded a VA orthopedic examination, 
and a relevant medical opinion has been obtained.  As there 
is no indication from either the Veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the Veteran's claim.  



Service Connection Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Additionally, certain chronic diseases, such as arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay persons are not competent to diagnose most disabilities 
that are medical in nature or opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service Connection for Right Knee Disorder

The Veteran contends that he now suffers from a right knee 
disability as a result of a March 1964 knee injury he 
sustained in service during an incident in which he was 
kicked in the right knee while subduing a drunken solider.  
He contends that this right knee condition has manifested as 
knee pain.  

The service treatment records show a right knee contusion and 
effusion in service in 1964, but does not show any chronic 
right knee symptoms in service.  The September 1962 service 
entrance examination was negative for any relevant 
abnormalities of the right knee.  A March 1964 treatment note 
reflected the Veteran's complaints of right knee pain after 
being kicked about an hour earlier.  He presented with a 
right knee contusion and effusion, and his ligaments were 
noted to be stable on physical examination.  The treatment 
was to use cold packs and returned to duty.  An August 1965 
discharge examination was negative for any relevant 
abnormalities, and his lower extremities were found to be 
normal on examination.  On the August 1965 Report of Medical 
History form at the service separation examination, the 
Veteran indicated that he was in good health, and 
specifically denied a history or current complaints of a 
"trick" or locked knee, or suffering from a bone or joint 
deformity,.

At the November 2007 Travel Board hearing, the Veteran 
testified that he served as a military policeman while in 
service.  His right knee was injured when he was dispatched 
to a company mess hall to subdue a drunken, belligerent 
solider.  The Veteran testified that this drunken solider 
kicked him in his right knee while he was being subdued.  The 
Veteran went to sick call shortly thereafter because his knee 
had swollen.  The suggested treatment for his condition was 
to drain the fluid from his knee cap; however, the Veteran 
declined that course of treatment and was told to "take it 
easy" for a few days.  

The Board also finds that the weight of the evidence 
demonstrates that the veteran did not experience continuous 
post-service right knee symptoms.  At the November 2007 Board 
personal hearing, the Veteran testified that his knee had 
been bothering him "more and more" as he has gotten older, 
and that it periodically caused him pain that he treated with 
aspirin and Tylenol.  He reported that he had not sought 
treatment for his right knee pain.  The Veteran reported 
during a July 2008 VA orthopedic examination that he began 
having intermittent problems with his right knee "seven or 
eight years" ago in that his right knee was painful and 
swelled if he walked long distances.  The pain was described 
as a dull, aching pain, and the Veteran reported that his 
right knee condition prevented him from climbing stairs or 
walking more than a mile.  He reported treating his right 
knee condition with over-the-counter pain medications.  

The November 2007 Travel Board hearing testimony that his 
right knee pain had occurred intermittently since service is 
inconsistent with the July 2008 VA orthopedic examination 
history of right knee pain that began years after service in 
approximately 2000.  The Veteran does not explain why he did 
not report experiencing knee pain until nearly 40 years after 
discharge from service, nor does he explain the negative 
history or complaints at his August 1965 discharge 
examination.  The Board therefore finds that the Veteran's 
statements regarding the on-set of his right knee either in 
service or soon after service to be outweighed by the 
negative service separation examination history, the absence 
of evidence of post-service treatment or complaints until 
decades after service, and the Veteran's own July 2008 
reported history of onset of right knee symptoms beginning 
decades after service. 

On the question of current disability, the Board finds that 
the weight of the competent evidence of record demonstrates 
no current disability of the right knee.  In this case, no 
medical professional has diagnosed a right knee disability.  
The July 2008 VA examiner found no significant right knee 
abnormalities.  Physical examination was negative for 
swelling, effusion, weakness, instability, tenderness or knee 
pain.  A right knee X-ray revealed no significant 
abnormalities.  The July 2008 VA examiner concluded in the 
diagnostic impression section of the examination report that 
examination of the right knee was normal.  The absence of 
diagnosis does not mean that the Veteran experiences no right 
knee pain or symptoms, but the presence of pain does not 
constitute a diagnosed right knee disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain is 
not a separate disability for VA disability compensation 
purposes).  

In addition, no medical professional has linked the Veteran's 
current right knee pain complaints to an in-service disease 
or injury.  The contemporaneous record contains no evidence 
of right knee pain complaints until more than 30 years after 
service, and the Veteran himself testified that he had not 
received treatment for his knee pain.  The VA examiner then 
opined that that the Veteran's right knee condition was less 
likely than not related to his service because the separation 
examination was negative for any relevant abnormalities, and 
his reported on-set date of right knee symptoms was 
approximately seven or eight years prior to the July 2008 VA 
examination.  Such opinion is based on accurate facts as 
found herein by the Board of no chronic right knee symptoms 
in service and no continuous post-service symptoms of the 
right knee.  The Veteran contends that he suffers from right 
knee pain as a result of an injury he received during 
service; however, as a lay person, he is not qualified to 
express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Based upon the absence of a diagnosis of any right knee 
disability, which is supported by findings of no chronic in-
service right knee symptoms, including negative history, 
complaints, and findings at service separation, no continuous 
post-service right knee symptoms, and competent evidence 
demonstrating no relationship between any such current right 
knee symptoms and active service, the Board finds that the 
veteran does currently have a right knee disability.  The 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a right knee disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disorder is denied.


____________________________________________
J Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


